             Case 1:20-cr-01867-MV Document 33 Filed 02/11/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,                        )
                                                  )
                    Plaintiff,                    )
                                                  )
         vs.                                      )            Cr. No.: 20-1867-MV
                                                  )
 JOSHUA GUTIERREZ,                                )
                                                  )
                    Defendant.                    )

   UNOPPOSED MOTION TO EXTEND UNITED STATES’ DEADLINE TO FILE A
         RESPONSE TO DEFENDANT’S OBJECTIONS TO THE PSR

        The United States of America respectfully moves this Court under Rule 45(b) of the

Federal Rules of Criminal Procedure and D.N.M.LR-Cr. 32.C for an order extending the

deadline for the government to file a response to Defendant’s objections to the presentence report

and sentencing memorandum (Doc. 32). In support of this motion, the United States sets forth

the following:

        1.       On December 8, 2020, United States probation issued a Presentence Report (Doc.

30) in this case.

        2.       On February 4, 2021, Defendant filed his objections to the PSR. (Doc. 32.)

        3.       Despite the exercise of due diligence, undersigned counsel will require additional

time to complete the government’s response to the objections.

        4.       As a member of the Indian Country Crimes Section, undersigned counsel carries a

full load of active cases. In addition to working on its response, undersigned counsel has been

working on other time-sensitive matters, including reviewing discovery and responding to

guideline objections in two other cases with February or early March sentencing dates.
             Case 1:20-cr-01867-MV Document 33 Filed 02/11/21 Page 2 of 2




        5.      To allow the government time to fully respond to the objections, the government

respectfully requests an extension of the response deadline, by two weeks, or until February 26,

2021.

        6.      A sentencing hearing is not currently scheduled so the extension will not create

unnecessary delay or prejudice Defendant.

        7.      The United States contacted Defendant for his position on this motion and

Defendant does not oppose the requested extension.


                                                     Respectfully submitted,

                                                     FRED J. FEDERICI
                                                     Acting United States Attorney

                                                     /s/ Electronically filed February 11, 2021
                                                     ALLISON C. JAROS
                                                     Assistant U.S. Attorney
                                                     201 Third St. NW, Suite 900
                                                     Albuquerque, NM 87102
                                                     (505) 224-1402 phone
                                                     (505) 346-7296 fax

I hereby certify that a copy of this
motion was delivered via CM/ECF
to counsel for the defendant.

Electronically filed
ALLISON C. JAROS
